Connor, J.
At the hearing of the defendant’s motion that the action be dismissed for the reason, among others, that the judgment of nonsuit in the former action is a bar to plaintiff’s recovery in this action, the court considered the evidence offered by the plaintiff at the trial, and from such evidence found the facts on which the motion of the defendant was allowed. See Batson v. Laundry Co., 206 N. C., 371, 174 S. E., 90. Ordinarily, if there was evidence tending to show the facts on which a motion was allowed, or denied, to be as found by the court, its findings of fact will not be reviewed by this Court. In the instant case we are of opinion that all the evidence shows that the facts are as found by the court. Its findings of fact will not be disturbed.
On the facts found by the court, there was no error in the order allowing the defendant’s motion, or in the judgment dismissing the action on the ground that the plaintiff is barred of recovery in this action by the judgment of nonsuit in the former action. In affirming the judgment of Judge Devin (Batson v. Laundry Co., 205 N. C., 93, 170 S. E., 136), this Court, speaking through the late Justice Brogden, said: “A liberal interpretation of plaintiff’s testimony leads to the *226inevitable conclusion that at tbe time of her injury she was not exercising ordinary care for ber own protection, and must therefore bear tbe consequences of ber unfortunate injury.”
Tbe judgment is affirmed on tbe authority of Hampton v. Spinning Co., 198 N. C., 235, 151 S. E., 266.
Affirmed.
Devin, J., took no part in tbe consideration or decision of this case.